

116 S1100 IS: To institute a program for the disclosure of taxpayer information for third-party income verification through the Internet.
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1100IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Booker (for himself, Mr. Scott of South Carolina, Ms. Hassan, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo institute a program for the disclosure of taxpayer information for third-party income
			 verification through the Internet.
	
		1.Disclosure of taxpayer information for third-party income verification
 (a)In generalNot later than 1 year after the close of the 2-year period described in subsection (d)(1), the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this section as the Secretary) shall implement a program to ensure that any qualified disclosure—
 (1)is fully automated and accomplished through the Internet; and (2)is accomplished in as close to real-time as is practicable.
 (b)Qualified disclosureFor purposes of this section, the term qualified disclosure means a disclosure under section 6103(c) of the Internal Revenue Code of 1986 of returns or return information by the Secretary to a person seeking to verify the income or creditworthiness of a taxpayer who is a borrower in the process of a loan application.
 (c)Application of security standardsThe Secretary shall ensure that the program described in subsection (a) complies with applicable security standards and guidelines.
			(d)User fee
 (1)In generalDuring the 2-year period beginning on the first day of the 6th calendar month beginning after the date of the enactment of this Act, the Secretary shall assess and collect a fee for qualified disclosures (in addition to any other fee assessed and collected for such disclosures) at such rates as the Secretary determines are sufficient to cover the costs related to implementing the program described in subsection (a), including the costs of any necessary infrastructure or technology.
 (2)Deposit of collectionsAmounts received from fees assessed and collected under paragraph (1) shall be deposited in, and credited to, an account solely for the purpose of carrying out the activities described in subsection (a). Such amounts shall be available to carry out such activities without need of further appropriation and without fiscal year limitation.